Case 2:20-cv-02074-CCC-ESK Document 1 Filed 02/26/20 Page 1 of 19 PagelD: 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS44 (Rev. 06/17)

 

I. (a) PLAINTIFFS
Michelle States

(b) County of Residence of First Listed Plaintiff

Essex

(EXCEPT IN U.S. PLAINTIFF CASES)

sae) KAarreHcaahavEKies and Telephone Number)
45 Elsenhower Drive, Suite 280
Paramus, NJ 07652/ 201-444-4493

DEFENDANTS

NOTE:

Attorneys (if Known)

 

Life Insurance Company of North America

County of Residence of First Listed Defendant

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an °X”' in One Box Only)

O11! U.S. Government

Plaintiff

O2 US. Government
Defendant

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

[51 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

OO g@0000

a
Oo
Oo
oO
a

 

pleas -PROPE!
210 Land Condemnation
C1 220 Foreclosure

7 230 Rent Lease & Ejectment
© 240 Torts to Land

( 245 Tort Product Liability
1 290 All Other Real Property

IV. NATURE OF SUIT (Place an "x" in One Box
: INE = :

    

 

4&3 Federal Question

(U.S, Government Not a Party)

O 4 Diversity

(indicate Citizenship of Parties in Item ITD

  

0

PERSONAL INJURY

O 310 Airplane

0 315 Airplane Product
Liability

O 320 Assault, Libel &
Slander

0 330 Federal Employers’
Liability

C1 340 Marine

0 345 Marine Product
Liability

0 350 Motor Vehicle

O 355 Motor Vehicle
Product Liability

360 Other Personal
Injury

0 362 Personal Injury -
Medical Malpractice

iGly UGH

O 440 Other Civil Rights

441 Voting

1 442 Employment

© 443 Housing/
Accommodations

1) 445 Amer. w/Disabilitics -
Employment

0 446 Amer. w/Disabitities -
Other

0 448 Education

Only)

  

 

PERSONAL INJURY

365 Personal Injury -
Product Liability

0) 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

OC 368 Asbestos Personal
Injury Product
Liability

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State O 1! © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State C12 & 2 Incorporated and Principal Place gos O85
of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation go6 o6

Foreign Country

 

0 625 Drug Related Seizure
of Property 21 USC 881
O 690 Other

PERSONAL PROPERTY [e225

0 370 Other Fraud

OC 371 Truth in Lending

O 380 Other Personal
Property Damage

OF 385 Property Damage
Product Liability

Habeas Corpus:
C) 463 Alien Detainee
O 510 Motions to Vacate
Sentence
O 530 General
( 535 Death Penalty
Other:
0) 540 Mandamus & Other
6 550 Civil Rights
0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

REPRE EELIONS 5:

Act

Q 720 Labor/Management
Relations

© 740 Railway Labor Act

0 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

(%& 791 Employee Retirement
Income Security Act

co IMMIGRATION
©) 462 Naturalization Application
0 465 Other Immigration
Actions

 

  

 

 
 

      

   
   

Click here for:

(J 422 Appeal 28 USC 158
J 423 Withdrawal
28 USC 157

 

C1 830 Patent
O) 835 Patent - Abbreviated
New Drug Application

O 840 Trademark

     
 

861 HIA (1395ff)
© 862 Black Lung (923)

O 863 DIWC/DIWW (405(g))
(J 864 SSID Title XVI

O 865 RSI (405(g))

   

 

 

870 Taxes (U.S, Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

 

Nature of Suit Code Descriptions.

SSOTHER: JES:
0 375 False Claims Act
O 376 Qui Tam (31 USC
3729(a))

O 400 State Reapportionment

0 410 Antitrust

© 430 Banks and Banking

0) 450 Commerce

1 460 Deportation

01 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

0) 490 Cable/Sat TV

(7 850 Securities/Commodities/
Exchange

(J 890 Other Statutory Actions

© 891 Agricultural Acts

O 893 Environmental Matters

(J 895 Freedom of Information
Act

1 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “Xx” in One Box Onty)

| Original
m Proceeding

VI. CAUSE OF ACTION

(12 Removed from
State Court

ERISA, 29 U.S.C.

 

O 3. Remanded from
Appellate Court

1132(a)(1)(B)

Brief description of cause:
Lawsuit for unlawful denial of Long Term Disability benefits

0 4 Reinstated or

Reopened

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Transfer

6 Multidistrict
Litigation -

0 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

VII. REQUESTED IN CO CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Yes XNo
VII. RELATED CASE(S) s
ge instructions):
IF ANY ee instructions): gp _ DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY/DF HEC; iD
02/26/2020 cal prorn™
FOR OFFICE USE ONLY ~
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 2 of 19 PagelD: 2

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

()

IL.

Ti.

Iv.

VI.

Vil.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below,

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here,
United States defendant, (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable, Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes,

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation ~ Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P,
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases, This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet,

 
Case 2:20-cv-02074-CCC-ESK Document 1 Filed 02/26/20 Page 3 of 19 PagelD: 3

The Law Offices of Barbara B. Comerford, P.A.
45 Eisenhower Drive, Suite 280

Paramus, New Jersey 07652

Telephone: 201-485-8806

Fax: 201-485-7014

Attorneys for Plaintiff Michelle States

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MICHELLE STATES
Civil Action No.
Plaintiff,
COMPLAINT
VS.

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

Defendant

 

Plaintiff, Michelle States (hereinafter “Plaintiff” or “Ms. States”), by way of Complaint

against the Defendant, alleges as follows:
JURISDICTION

1, Plaintiff resides at 23 Tremont Street, Irvington, NJ 07111.

2. Defendant Life Insurance Company of North America d/b/a CIGNA Group
Insurance (hereinafter “Defendant” or “LINA”) is an insurance company organized and existing
under the laws of the Commonwealth of Pennsylvania, with a principal place of business being
1601 Chestnut Street, Philadelphia, PA, 19192, and is authorized to do business in the State of
New Jersey.

3. Immediately prior to her disability, Ms. States was employed by Atlantic Health

System (“Atlantic Health”).

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 4 of 19 PagelD: 4

4, By virtue of her employment with Atlantic Health, Ms. States was eligible to
participate in Group Policy number VDT-0980162 (“the LTD Policy” or “LTD Plan”) (Exhibit
A), issued by Defendant to Atlantic Health.

5. The LTD Policy is a group policy underwritten by Defendant. Under the terms of
the LTD Policy, the policyholder is the Trustee of the Group Insurance Trust for Employers in
the Services Industry. Atlantic Health is a subscriber and/or member and/or participant in the
Trust for Employers in the Services Industry.

6. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question) in that the claims herein arise under the Employee Retirement Income
Security Act (ERISA), 29 U.S.C. § 1132 et. seq.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (c) in that the

Plaintiff resides in New Jersey.

ESSENTIAL FACTS
8. Ms. States is a 55-year-old woman
9, Ms. States holds a bachelor’s degree in Health Information Management. She

began working for Atlantic Health in 2011 as a Laboratory Information Systems Administrator.
In or about 2013, she became a System Analyst II, providing system level support of multi-user
operating systems, hardware and software tools, including installation, configuration,
maintenance and support of these systems.
10. According to the job description provided by Atlantic Health, Ms. States’
responsibilities included:
¢ Investigating, planning, implementing, testing and debugging operating system software;

¢ Researching and recommending hardware and software development, purchase and use;
¢ Troubleshooting and resolving hardware, software and connectivity problems;

 
Case 2:20-cv-02074-CCC-ESK Document 1 Filed 02/26/20 Page 5 of 19 PagelD: 5

¢ Providing advanced technical assistance and maintenance Support to department end

users;
e Performing problem resolution and providing on-call support for computer/network

systems,

11, While much of Ms. States’ work was done sitting at a desk and using her

computer and phone, she was also often involved in meetings and performed site visits at
different departments. Consequently, she had to walk to other areas of the large hospital in which
she worked to troubleshoot and fix computer issues. Resolving hardware problems also required
physically working on computer set-ups which would require bending, lifting, and kneeling in
order to troubleshoot connectivity problems,
12. The Policy defines “Disability” as follows:

The Employee is considered Disabled if solely because of Injury or Sickness, he or she is:

I. Unable to perform the material duties of his or her Regular Occupation; and

2, Unable to earn 80% or more of his or her Indexed Earnings from working in his or her

Regular Occupation.

After Disability Benefits have been payable for 24 months, the Employee is considered Disabled
if, solely due to injury or Sickness, he or she is:

I, Unable to perform the material duties of any occupation for which he or she is, or may
reasonably become, qualified based on education, training or experience; and
2, Unable to earn 60% or more of his or her Indexed Earnings. (Emphasis added)

13. Ms, States sustained significant injuries in a motor vehicle accident on or about
December 19, 2014 while travelling as a passenger in the right front seat of a motor vehicle. The
vehicle in which she was riding was struck in the rear by an intoxicated motorist, dragged along
the divider in the road, and struck a second time on the side. Emergency responders had to

extract Ms. States from the vehicle using the jaws of life and then transported her to Saint

Joseph’s Medical Center in Paterson, New J ersey where she was kept overnight.

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 6 of 19 PagelD: 6

14. Ms. States went back to work after the accident and hoped she would heal and
return to normal functioning. She initiated physical therapy to address her injuries and mange her
pain.

15. Despite physical therapy, Ms. States experienced protracted and severe pain in her
shoulders, back and legs along with headaches. As a result, her primary care physician referred
her to Board Certified Pain Management Specialist Jose Rojas Jr., M.D.

16. Ms. States underwent MRI’s of the cervical and lumbar spine, which revealed
posterior disc bulges at C3-C4 and C6-C7, pressing on the ventral thecal sac and partially
effacing the anterior subarachnoid space; broad based herniations at C4-C5 and C5-C6, effacing
the anterior subarachnoid space and abutting the ventral aspects of the cervical cord;
anterolisthesis at L3-L4 secondary to bilateral facet joint hypertrophy; and disc bulge at L4-L5
indenting the central aspect of the thecal sac,

17. Dr. Rojas first evaluated Ms. States on March 12, 2015. She reported that she still
had ongoing neck pains radiating down across both of her shoulders and into the right arm. Her
overall pain score was 8-9 out of 10. She told him that her back pain was it was 7-8/10. She
complained of “very still deep penetrating soreness across the lower lumbar spine”.

18. Dr. Rojas’ assessment, given her history, his examination and review of MRI
results, was that Ms. States exhibited “ongoing evidence of both cervical and lumbar
radiculopathy confirmed with radiological studies.” He also noted that she had ongoing injuries
to her knees which were consistent with derangement.

19. Ms. States reported pain in both of her knees and was having difficulty
ambulating,

20. Ms. States underwent and MRI of both knees on April 1, 2015, which revealed

bilateral knee derangement; tear of the left meniscus with thinning of the cartilage,

4

 
Case 2:20-cv-02074-CCC-ESK Document 1 Filed 02/26/20 Page 7 of 19 PagelD: 7

patellofemoral articulation, scarring, infrapatellar tendinitis; thinning of the cartilage of the right
with patellofemoral articulation and osteochondral erosion of the medial patellar facet.

21. Ms. States underwent a left knee atthroscopy on January 11, 2016.

22. Ms. States’ disabling pain persisted, with Dr. Rojas noting “significant degree of
disc pathology at the lower lumbar spine.” Consequently, Ms. States underwent both a cervical
epidural injection and transforaminal epidural steroid injection.

23. Ms. States underwent a discogram of the lumbar spine on April 15, 2016, which
revealed ossified ligamentum flavum and facet arthrosis with buckling ligamentum flavum at L2-
L3; degenerative spondylolisthesis, bilateral facet arthrosis, buckling and ossified ligamentum
flavum and annular bulge causing very severe stenosis at L3-L4; moderate to severe bilateral
facet arthrosis, buckling ligamentum flavum and diffuse annular bulge at L4-L5; and
degenerative retrolisthesis and bilateral facet arthrosis at L5-S1.

24. Throughout 2016, Ms. States experienced symptoms including low back pain;
shooting sensations down her right lower extremity including pain along with tightening and
cramping of the right leg and calf; difficulty with prolonged walking, standing and sitting;
radiating neck pain; sharp electrical sensations going down her right upper extremity with
numbness in her fingertips; and spasms down the right upper extremity.

25. Ms. States underwent a repeat cervical epidural steroid injection on May 19,
2016.

26. Given Ms, States’ continued symptoms including evidence of bilateral lumbar
neuropathy, Ms. States consulted with Board Certified spine surgeon Mare Cohen, M.D. After
evaluating Ms. States on January 23, 2017, Dr. Cohen diagnosed her with lumbar discogenic
instability, spondylolisthesis, stenosis, and lumbosacral radiculopathy. Noting that conservative

pain management efforts had failed, he discussed the option of surgery with Ms. States.

 

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 8 of 19 PagelD: 8

27. Ms. States’ symptoms persisted through May of 2017. She experienced intractable
pain sitting at her desk at work and her pain was impacting her activities of daily living. As a
result, she chose to undergo surgery.

28. Ms. States last worked on August 20, 2017.

29. On August 21, 2017, Dr. Cohen operated on Ms. States and performed the
following at the area of L3-L4: lumbar laminectomy; central and lateral recess decompression;
posterior lateral discectomy; anterior lumbar interbody fusion; posterior lateral fusion; pedicle
screw stabilization; and local bone graft.

30. After operating on Ms. States, Dr. Cohen noted “clear evidence of lumbar
instability with spondylolisthesis at L3-L4” with “clear evidence of severe central and lateral
spinal stenosis much more significant than the pre-surgical testing.” He noted “clear evidence of
disc herniation impinging on the nerve root on the left at L3-L4,”

31. Ms. States remained hospitalized for four days following her surgery and was
discharged on August 25, 2017.

32. After returning home from the hospital on August 25, 2017, Ms. States noticed
that her wound was leaking. The fluid leaking from her wound was cerebral spinal fluid.
Additionally, Ms. States experienced severe headaches and constant vomiting,

33. Ms. States returned for a postoperative visit with Dr. Cohen on September 5,
2017. Dr. Cohen identified an occult cerebral spinal fluid leak that he advised was a “significant
complication.” Dr. Cohen admitted Ms. States to the hospital.

34. Ms. States underwent an open exploration and repair of her cerebrospinal fluid
leak on September 6, 2017. Dr. Cohen performed the surgery and noted a dural tear. Ms. States

remained hospitalized until September 15, 2017.

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 9 of 19 PagelD: 9

35, Following her dural repair surgery, Ms. States experienced significant and
disabling residual symptoms, which now also included weakness in her legs, predominantly the
left.

36. On October 27, 2017, Ms. States was seen by her primary care physician, Dr.
Chomsky, who noted that she had just had her sutures removed from her second back surgery
and would be starting physical therapy 3 times a week. She was walking with a cane and she
complained of weakness in her left leg and back pain. On examination, the doctor noted her gait
was with abnormal stride length, abnormal heel strike, abnormal stance, abnormal toe off,
abnormal swing through, and inability to turn quickly.

37. Ms. States began physical therapy on October 31, 2017. Her physical therapist
objectively evaluated her during her initial appointment and noted difficulties with lifting her leg
onto the table, moving on the table and getting from a sitting to a standing position. Ambulation
was noted to be “impaired” and she had a visual limp, she ambulated with no heel strike or
minimal push off. Lumbar range of motion was limited by pain, spasm, and guarding. Flexion
was 33% of normal, extension was 20% of normal, and right and left lateral flexion was 0%
normal. Hip extension on both sides was 0% of normal and hip extensors demonstrated severe
weakness bilaterally. Left knee flexors and extensors demonstrated severe weakness while right
knee flexors and extensors demonstrated mild weakness. Hypertonicity was found in the lower
back and pelvis. Tenderness was found in the tight and left lower back and pelvis, Severe
tenderness was noted in the posterior left and right lumbar spine and left and right posterior
pelvis.

38. Dr. Cohen evaluated Ms. States on January 16, 2018 and noted, “limitations with

respect to her ability to do things with respect to forward and lateral bending-type of activity,

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 10 of 19 PagelID: 10

difficulty lifting. She does have difficulty returning back to her normal recreational activity and
she does have some intermittent difficulty sleeping.”

39. Dr. Chomsky evaluated Ms. States on January 17, 2018 and noted that she was
walking with a cane.

40, Ms. States continued to attend physical therapy, and the physical therapy notes
from her visits continued to document impaired range of motion, abnormal gait and balance,
pain, weakness, and stiffness.

41. Despite her surgeries and physical therapy, Ms. States continued to suffer with
difficulty walking, abnormal gait, disabling pain, impaired range of motion, impaired balance,
weakness, and stiffness.

42. Due to her protracted impairments, Ms. States applied for Long Term Disability
benefits under the Policy. °

43. On April 11, 2018, Dr. Cohen submitted a Physical Ability Assessment (PAA) to
CIGNA indicating that Ms. States was not ready to return to work. She could perform the
following activities only occasionally: sitting, standing, walking, reaching, fine manipulation,
simple and firm grasp. She was to do no pushing or pulling.

44, On April 20, 2018, Ms. States’ physical therapist, Joseph Guzzardi submitted a
PAA also indicating that she could only perform activities occasionally (1/3 of a day). He added
that she was “unable to perform work duties at this time.”

45. After LINA received Ms. States’ claim, in-house nurse Jody Eichenlaub, R.N.
performed a paper review of Ms. States’ file.

46. Nurse Eichenlaub stated that Ms. States’ primary diagnoses were “lumbar spine
issues” and “back and leg pain,” which selectively minimized her specific and significant

conditions including her status post-surgery at L3-4 on a herniated disc with significant

8

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 11 of 19 PagelID: 11

complications; severe spinal stenosis; spondylolisthesis; severe facet arthrosis and disc bulge at
at L4-L5; lumbar radiculopathy; and disc herniations at C4-C5 and C5-C6.

47. Nurse Eichenlaub stated that there were no complications from Ms. States’
surgery when the dural tear Ms. States suffered was a significant complication. Nurse Eichenlaub
also cited a generic recovery time for Ms. States? surgery, which fails to account for Ms. States’
personal experience, the complications following her surgery, or the findings that her physicians
continued to note as she experienced chronic and significant residual impairments due to her
conditions post-surgery.

48. On May 7, 2018, CIGNA’s own Medical Director Anthony Watson, M.D.
reviewed Ms, States’ file. Dr. Watson stated that the record lacked imaging or diagnostic
techniques to substantiate impairment, which is incorrect because the records objectively
documents status post-surgery at L3-4 on a_ herniated disc; severe spinal stenosis:
spondylolisthesis; severe facet arthrosis and disc bulge at L4-L5; lumbar radiculopathy; disc
herniations at C4-C5 and C5-C6; and a litany exam findings including impaired range of motion,
abnormal gait and balance, pain, weakness, and stiffness.

49. Dr. Watson incorrectly claimed that adequate time had elapsed for healing,
without considering Ms. States’ actual clinical course or her significant post-surgical
complications.

50. Dr. Watson falsely categorized Ms. States’ medical records by stating, “no
impairment of bilateral upper or lower extremity or trunk motion, strength, or stability,” despite
the litany of objective radiologic and exam findings in the record.

51. Relying on Dr. Watson’s report, LINA denied Mr. States’ LTD benefits via letter

dated May 10, 2018.

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 12 of 19 PagelD: 12

52. Dr. Cohen evaluated Ms. States on August 14, 2018 and noted that she continued
to suffer with residual neurological issues and pain which prevented her from returning to work.
He wrote in an office visit note, “The patient at this time has been told that I do not believe that
she will be able to return back to gainful employment in light of the lumbar fusion type of
surgery.”

53. On November 2, 2018, Plaintiff, via counsel, filed an administrative appeal of
LINA’s adverse benefit determination.

54. Plaintiffs administrative appeal included a report from Dr. Cohen, who explained
that Mr. States’ spine has been structurally changed by removal of discs and insertion of a cage
and screws. He explained that Ms. States’ back condition has caused ongoing back pain and
radiculopathy, which continue to disable her. Based on the substantial objective evidence of
record, Dr. Cohen concluded that Ms. States was disabled from full time work.

55. The ERISA regulations provide that in the case of an administrative appeal
pertaining to disability benefits, “the plan administrator shall notify a claimant...of the plan’s
benefit determination on review within a reasonable period of time, but not later than [45] days
after receipt of the claimant’s request for review by the plan, unless the plan administrator
determines that special circumstances (such as the need to hold a hearing, if the plan’s
procedures provide for such a hearing) require an extension of time for the processing of the
claim.” 29 C.F.R. § 2560.5031-1(h)(4)(4)(1)(i) and (h)(3)(i).

56. The ERISA regulations further provide, “If the plan administrator
determines that an extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial [45]-day period...The
extension notice shall indicate the special circumstance requiring an extension of time and the

date by which the plan expect to render the determination on review.” Id.

10

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 13 of 19 PagelD: 13

57. LINA’s initial 45-day review period on Ms, States’ appeal elapsed on December
17, 2018.

58. On December 19, 2018, Plaintiff's counsel contacted LINA regarding LINA’s
failure to render a timely decision on Plaintiff's appeal. |

59. LINA responded to Plaintiffs counsel by claiming that it had accidentally sent a
letter requesting an extension of time to Plaintiff herself rather that to Plaintiff's attorneys.

60. Ms. States received a letter in the mail from LINA claiming an additional 45 days
to render a determination on that claim. However, that letter was postmarked December 19, 2018
two days after LINA’s decision was due in this matter and the same day that Plaintiffs counsel
contacted LINA seeking a determination.

61. LINA’s letter failed to set forth any special circumstances that would have
entitled LINA to an additional 45 days to render a determination on Ms. States’ claim.

62. LINA failed to a render a determination on Ms. States’ appeal until January 31,
2019,

63. Via letter dated January 31, 2019, LINA upheld its decision to deny LTD benefits

to Ms. States.

64, On January 31, 2019, LINA sent a letter upholding its adverse benefit
determination.

65. LINA’s January 31, 2019 letter relied upon the reports of a paid paper reviewer,
orthopedist Ira Mitchell, M.D., who stated that “sitting tolerance is not significantly impacted as
the fusion is healed” despite objectively documented impaired lumbar range of motion with
flexion at 50% of normal and extension at 40% of normal; left lateral flexion at 20% of normal;

right lateral flexion art 20% of normal; hip range of motion; reduced hip range of motion; and

11

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 14 of 19 PagelID: 14

reduced knee range of motion including extension at 0% of normal on both sides; muscle
weakness in the hips and knees; spasm in the low back; and pain.

66. Dr. Mitchell’s conclusions fail to account for the pain that totally disables Ms.
States.

67. LINA’s determination also relied upon the report of an occupational medicine
specialist who opined that Ms. States is not disabled based upon comorbid conditions for which
she did not claim disability in the first instance.

68. LINA’s decision to uphold its denial of LTD benefits to Ms. States was arbitrary,
capricious, unlawful and wrong.

69. Ms. States has exhausted her administrative remedies under the Policy and so
brings this lawsuit pursuant to ERISA, 29 U.S.C. §1132 (a)(1)(B).

AND FOR A FIRST CAUSE OF ACTION

70. Ms. States repeats and re-alleges each and every allegation set forth above at
paragraphs 1-71 as if fully set forth herein again.

71. Ms. States is and has been continuously disabled within the meaning of the terms
of Group Disability Policy No. VDT-0980162. As such, she is entitled to benefits under the Plan,

72, At all times relevant herein, LINA has failed to follow reasonable claims
procedure as required by ERISA 503, 29 U.S.C. § 1133 and the accompanying regulations in that
LINA has denied Ms. States’ benefits despite her total disability due to her physical condition;
disregarded Ms. States’ objective and subjective evidence of disability; disregarded the findings
and conclusions of her treating medical providers without a meaningful explanation for doing so;
improperly discounted the disabling effect of her pain in contravention of the law;
misrepresented the substantial medical evidence of record; and selectively reviewed the evidence

in an attempt to justify a denial of Ms. States’ claim.

12

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 15 of 19 PagelD: 15

73. Ms. States has exhausted her administrative remedies as required by the
applicable Plans.

74. By virtue of the foregoing, LINA has breached the terms of the LTD Plan under
which the Plaintiff, Michelle States, is a beneficiary and has violated the requirements of the
Employee Retirement Income Security Act, 29 USC § § 1001 ef seg., 1132 and 1133 and the
applicable regulations promulgated thereunder in a manner that is arbitrary and capricious and
wrong.

75. In light of the foregoing, Plaintiff brings this lawsuit pursuant to ERISA, 29
U.S.C. §1132 (a)(1)(B).

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

LINA and enter an Order as follows:

1. Declaring Ms. States disabled within the meaning of the LTD Plan.

2. Ordering Defendant to immediately place Ms. States on claim under the LTD
Policy and pay all retroactive benefits owed to date as well as benefits on an
ongoing basis,

3. Awarding Plaintiff her costs of suit, including reasonable attorney’s fees.
4. Awarding to Plaintiff interest on all unpaid benefits and waiving any and all
premium charges accruing with respect to said policies of insurance.
5. Granting such further relief as this Court may deem just and proper.
AND FOR A SECOND CAUSE OF ACTION

76. Ms. States repeats and re-alleges each and every allegation set forth above at
paragraphs 1-75 as if fully set forth herein again.

77. On November 2, 2018, Plaintiff, via counsel, filed an administrative appeal of

LINA’s adverse benefit determination.

13

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 16 of 19 PagelD: 16

78. The ERISA regulations provide that in the case of an administrative appeal
pertaining to disability benefits, “the plan administrator shall notify a claimant...of the plan’s
benefit determination on review within a reasonable period of time, but not later than [45] days
after receipt of the claimant’s request for review by the plan, unless the plan administrator
determines that special circumstances (such as the need to hold a hearing, if the plan’s
procedures provide for such a hearing) require an extension of time for the processing of the
claim.” 29 C.F.R. § 2560.5031-1(h)(4)@)(1)(@) and (h)(3)(i).

79. The ERISA regulations further provide, “If the plan administrator determines that
an extension of time for processing is required, written notice of the extension shall be furnished
to the claimant prior to the termination of the initial [45]-day period... The extension notice shall
indicate the special circumstance requiring an extension of time and the date by which the plan
expect to render the determination on review.” Id.

80. LINA’s initial 45-day review period on Ms. States’ appeal elapsed on December
17, 2018.

81. On December 19, 2018, Plaintiff's counsel contacted LINA regarding LINA’s
failure to render a timely decision on Plaintiff's appeal.

82. LINA responded to Plaintiffs counsel by claiming that it had accidentally sent a
letter requesting an extension of time to Plaintiff herself rather that to Plaintiffs attorneys.

83. Ms. States received a letter in the mail from LINA claiming an additional 45 days
to render a determination on that claim. However, that letter was postmarked December 19, 2018
—two days after LINA’s decision was due in this matter and the same day that Plaintiffs counsel
contacted LINA seeking a determination.

84.  LINA’s letter failed to set forth any special circumstances that would have

entitled LINA to an additional 45 days to render a determination on Ms. States’ claim.

14

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 17 of 19 PagelD: 17

85. LINA failed to a render a determination on Ms. States’ appeal until January 31,
2019,
86. Because LINA failed to render a timely determination on Ms. States? appeal, Ms.
States’ administrative remedies were deemed exhausted as of December 17, 2018, pursuant to
the ERISA regulations, 29 C.F.R. §2530.503-1,
87. Because LINA did not render a timely decision on plaintiff's appeal, LINA’s
denial of disability benefits will be evaluated de novo by the Court,
WHEREFORE, Plaintiff requests that this Honorable Court enter rule and enter
judgment against LINA and enter an Order as follows:
1. Declaring that the de novo standard of review applies to this case.
2. Declaring Ms. States disabled within the meaning of the LTD Plan under said de
novo standard of review.
3. Ordering Defendant to immediately place Ms. States on claim under the LTD
Policy and pay all retroactive benefits owed to date as well as benefits on an
ongoing basis.
4, Awarding Plaintiff her costs of suit, including reasonable attorney’s fees.
5. Awarding to Plaintiff interest on all unpaid benefits and waiving any and all
premium charges accruing with respect to said policies of insurance.
6. Granting such further relief as this Court may deem just and proper.
AND FOR A THIRD CAUSE OF ACTION
88. Ms. States repeats and re-alleges each and every allegation set forth above at
paragraphs 1-87 as if fully set forth herein again.
89. In 2013, LINA entered into a Multi-State Regulatory Agreement (hereinafter “the

Agreement,” (Exhibit B) with the states of Maine, Ohio, Pennsylvania and California after

15

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 18 of 19 PagelD: 18

investigations by these states revealed regular improper claim handling by LINA with regard to
insureds who resided in those states.

90. New Jersey subsequently signed the Agreement and became a participant thereto.

91. ‘Plaintiff is a resident of New Jersey.

92. Per the Agreement, LINA stipulated that it would improve and reform its
procedures to bring LINA’s practices in line with proper claim handling protocol and the
standards of the National Association of Insurance Commissioners.

93. LINA’s conduct with respect to Ms. States’ claim violates provisions of the
Agreement, including the Agreement’s stipulation that LINA will improve its procedures for
evaluating medical information including claimant’s reported symptoms and medical findings,
and documenting conclusions.

94. By violating the Agreement, LINA has breached the contractual duties it owes to
Ms. States thereunder.

95. By violating the Agreement, LINA has engaged in arbitrary and capricious
conduct in violation of ERISA, 29. U.S.C. §§1001 ef seq., 1132 and 1133.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

LINA and enter an Order as follows:

l. Declaring Ms. States disabled within the meaning of the LTD Plan.

2. Ordering Defendant to immediately place Ms. States on claim under the LTD
Policy and pay all retroactive benefits owed to date as well as benefits on an
ongoing basis.

3. Awarding Plaintiff her costs of suit, including reasonable attorney’s fees.
4, Awarding to Plaintiff interest on all unpaid benefits and waiving any and all

premium charges accruing with respect to said policies of insurance.

16

 
Case 2:20-cv-02074-CCC-ESK Document1 Filed 02/26/20 Page 19 of 19 PagelD: 19

5. Granting such further relief as this Court may deem just and proper.
DESIGNATION OF TRIAL COUNSEL
Plaintiff designates Sara Kaplan-Khodorovsky, Esq. as trial counsel.
CERTIFICATION
I certify that the matter in controversy is not the subject of any other action or arbitration

proceeding, now or contemplated, and that no other parties should be joined in this action.

Dated: February 26, 2020 By:

 

Sara Kaplan-Khodorovsky

The Law Office of Barbara B. Comerford
45 Eisenhower Drive, Suite 280
Paramus, New Jersey 07652

Telephone: 201-485-8806

Fax: 201-485-7014

Attorneys for Plaintiff Michelle States

17

 
